As filed with the Securities and Exchange Commission on or aboutSeptember 22, 2009 Securities Act File No. 333-15881 Investment Company Act File No. 811-07917 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933 X Pre-Effective Amendment No. _ Post-Effective Amendment No. 44 X Registration Statement Under The Investment Company Act of 1940 X Amendment No. 45 X WILSHIRE VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700
